 KIRKWOOD FABRICATORS33Kirkwood Fabricators,Inc.andLocal 27,Interna-tional Brotherhood of Boilermakers,Iron Ship-builders,Blacksmiths,Forgers&Helpers,AFL-CIO. Case 14-CA-18621judge and orders that the Respondent, KirkwoodFabricators, Inc., St. Louis,Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.30 July 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 4 February 1987 Administrative Law JudgeRobert W. Leiner issued the attached decision. TheRespondent filed exceptions and a supportingbrief,' the General Counsel filed cross-exceptionsand supporting brief, and the Respondent filed ananswering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions, 2 to modify his remedy, 3 and to adoptthe recommended Order.4ORDERThe National Labor Relations Boards adopts therecommended Order of the administrative lawiThe Respondent has requested oral argument. The request is deniedas the record, exceptions, and briefs adequately present the issues and thepositionsof the parties2Chairman Dotson agrees with the judge's finding that the Respond-ent violated Sec 8(a)(5) of the Act by refusing to timely notify and bar-gain in good faith with the Union about the effects of closing its businessand terminating its employees. In so doing, he finds theinstant case dis-tinguished from his dissenting opinion inMetropolitanTeletronres, 279NLRB 957 (1986) There he took the position that evaluating whetherthe Respondent's actions lessened or destroyed the Union's bargainingpower required a look at all the surrounding facts and circumstances in-cluding the Respondent's economic situation, the composition of thework force, and the Respondent's postclosure conduct Applying thatanalysis to the instant case, Chairman Dolson notes that in contrast to theemployer inMetropolitan Teletronics,the Employer here refused to bar-gam at any timeabout the effects of closing and deliberately concealeditsplans to close for a full year in an attempt to prevent its employeesfrom seeking greater economic certainty by taking jobs with other em-ployers.While the work force inMetropolitanwas mostly unskilled em-ployees on whose behalf the union had no meaningful chance of extract-mg substantialbargaining concessions, the employees here were highlyvalued by the Respondent and prior notice in this case could have led tomeaningful, bargaining over the effects of the Respondent's decision toclose its business and terminate the employees.2 In accordance with our decision inNew Horizons for the Retarded,283 NLRB 1173 (1987), interest will be computed at the "short-term Fed-eral rate" for the underpayment of taxes as set out in the 1986 amend-ment to 26 U S.C. § 6621. Interest on amounts accrued prior to 1 January1987 shall be computed in accordance withFlorida Steel Corp.,231NLRB 651 (1977).4The General Counsel's only exceptions urge modification of the rec-ommendedOrder to include a provision for a visitatorial clause authoriz-ing the Board, for compliance purposes, to obtain discovery from the Re-spondent under the Federal Rules of Civil Procedure under the supervi-sion of the United States court of appeals enforcing this Order Under thecircumstances of this case, we find it unnecessary to include such aclauseStephen Smith, Esq.,for the General Counsel.Kennard B.Woods, Esq.,of St. Louis, Missouri, for theRespondent.Barry J. Levine, Esq.,of St. Louis, Missouri, for theUnion.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge. Thismatter was heard in St. Louis, Missouri, on 8 December1986, on the General Counsel's 5 November 1986 com-plaint'which alleges, in substance, that Respondent, inviolation of Section 8(a)(5) and (1) of the National, LaborRelations Act, failed to lawfully bargain over the effectsof its decision to terminate its employees and sell its op-erations. Respondent's timely answer admitted certain al-legations, denied others, and denied the commission ofany unfair labor practice.At the hearing, all parties were represented by counselwho were given full opportunity to submit evidence, tocall and examine witnesses, and to argue on the record.At the close of the hearing, the parties elected to reservethe right to file posthearing briefs. Briefs, timely filed byRespondent and the General Counsel, have been dulyconsidered. On the entire record, including the briefs, thetranscript of testimony, and the documents in evidence, Imake the.following2FINDINGS OF FACT1.RESPONDENTAS STATUTORYEMPLOYERPursuant to the allegations of the complaint, as amend-ed at the hearing, Respondent's admissions,and the stipu-lations of the parties, I find ' that Respondent, KirkwoodFabricators, Inc., a Missouri corporation, engaged in thebusiness of fabricating steel platesand flanges, at alltimes prior to 4 June 1986 maintained an office and placeof business in St. Louis, Missouri; that in the period 1July 1985 through 4 June 1986, Respondent, in thecourse of its business operations, sold and shipped fromitsSt.Louis facility products, goods, and materialsvalued in excess of $50,000 directly to points outside theState of Missouri; and, during the same period, pur-chased and received at the facility products, goods, andmaterials valuedin excessof $50,000 shipped directlyfrom points outside the State of Missouri. In the face ofcontrary allegations in the complaint, Respondent deniesthat since 4 June 1986 it is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act because on that day it sold the assets of its busi-iThe pleadingsand stipulationsof theparties demonstrate that theUnion's underlying unfair labor practice charge was filed on 29 Decem-ber 1986 and actually received by Respondent on 21 November 1986.2 There are no material issues of fact.285 NLRB No. 3 34DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDness,terminated its employees and all operations, and"went out of business." I conclude that Respondent's ac-tions on 4 June 1986 do not preclude the Board thereaf-ter retaining and asserting jurisdiction over the Respond-ent especially for its actions relating to statutory viola-tions occurring prior thereto.Were it otherwise, theBoard would automatically be precluded from determin-ingwhether conduct occurringbefore a"going out ofbusiness" constituted an unfair labor practice and if so,what the remedy, if any, should be. Furthermore, in spiteof Respondent's pleaded denial of Board jurisdiction, itsbrief nowhere mentions the jurisdictional issue and,indeed, its brief asserts that the only issue in the case isthe question of Respondent's alleged failure to lawfullyengage in "effects" bargaining. I thus conclude that at"allmaterial times," as the complaint alleges, Respondentisan employer within the meaning of Section 2(2), (6),and (7) of the Act and presently subject to the Board'sjurisdiction.II.THEUNION AS A STATUTORY LABORORGANIZATIONThe complaint alleges, Respondent admits, and I findthat at all material times, the above-captioned Local 27,International Brotherhood of Boilermakers (the Union) isa labor organization within the meaning of Section 2(5)of the Act.III.THEALLEGED UNFAIR LABOR PRACTICERespondent, a family business, commenced operationsin 1946 and was incorporated in 1958. The majoritystockholder, chairman of the board, and chief operatingofficer,Robert S. Farmer, and his son, Respondent Presi-dent Eric Farmer, are both admittedly statutory supervi-sorswithin the meaning of Section 2(11) of the Act.Since Respondent concedes that they have the power tobind Respondent in all its financial,business,and laborrelationsfunctions, I also find that they were and are Re-spondent's agentswithin themeaningof Section 2(13) ofthe Act (Tr. 45). In June 1986, Respondent employed 20production and maintenance employees all of whomwere represented by the Union.At all materialtimes,The Greater St. Louis SteelPlate Fabricators' Association, an association of steel fab-ricator employers in the greater St. Louis area, has exist-ed and nowexists, inter alia,for the purpose of repre-sentingitsmembers in collective bargaining with theUnion. Since 1971, Respondent has been a member of theAssociation and has authorized it to bargain on behalf ofRespondent with the Union concerning terms and condi-tions of employment of its production and maintenanceemployees. The current collective-bargaining agreementbetween the Association and the Union, binding Re-spondent, is for the period 18 June 1984 through 20 June1987. The contractbargainingunit (G.C. Exh. 2), the as-sociationwide production - and maintenance employees,including Respondent's employees, constitutes an appro-priatebargainingunit (Tr. 63, 134-135).3aNo party has directly raised the issue of any"special circumstances"effect of Respondent's sale of all assets and termination of all productionand maintenance employees on its status under the associationwide con-On 4 June 1986, Respondent notified its employeesthat it wasceasingoperations at the close of that day(Wednesday), was permanently closed, and had sold its,assetsto a new company. Chairman Farmer told the em-ployees that if they wished, they could apply for em-ployment with the purchaser on 6 June, the followingFriday (Tr. 159). There is no allegation or proof that thepurchaser has or had any prior business relationship withRespondent or that the purchaser has violated the Act orbears any remedial responsibility herein. (Tr. 159) Chair-man Farmer denied an intention to have Respondentresume operations.The employees were paid theirwages, vacations, and contract benefits (Tr. 161). TheGeneral Counsel does not suggest the existence of anycontractual requirement for Respondent to bargain re-garding the effects on terminating the business.On and after 4 June, Respondent's only address hasbeen Chairman Farmer's home. On 7 July 1986 Respond-ent filed with the State of Missouri "Articles of [Corpo-rate]Dissolution."Chairman Farmer's Testimony Concerning the Termina-tion of Employees and the Sale of Respondent's Assets:Chairman Farmer testified that because of 2 years ofpoor business and a heart operation in, 1984 (Tr. 145) itwas his decision to sell the business and have Respondentgo out of business, that decision having been made abouta year beforethe 4 June 1986saleof assets and termina-tion of employees (Tr. 141); that by February or March1986, he found a purchaser (Tr. 142); but that in the yearbetween the time of making his decision to sell the assetsand go out of business and the 4 June consummation ofthe sale (and termination of the employees) he did notunequivocally tell the employees of his decision or hisengaging a broker to search for a buyer (Tr. 158); rather,he told them, about 5 months before the 4 June sale (Tr.157), that he wanted to retireand sellthe business to abuyer who would continue the business andkeep the em-ployees(Tr. 158). The record shows that the Union hadtract unit,Retail Associates,120 NLRB 388 (1958). On the one hand, Re-spondent admits being bound by the terms of the Association's collective-bargaining contract(expiring 20 June 1987)until 4 June 1986 when Re-spondent terminated all employees and operations(Tr. 52-53).On theother hand,Respondentdeniesthe appropriateness of the contract unitapparently only because it is explicitly unaware that the contract specifi-cally defines the unit (Tr. 58-59. G.C. Exh. 2, art H, sec 1). Respondenthas failed to suggest why the associationwide contract unit is inappropri-ate in any other way. On the other hand,Respondent wouldadmittheappropriateness of a unit composed of onlyRespondent'sproduction andmaintenance employees(Tr. 59).While not formally agreeing to Re-spondent's latter position, the General Counsel asserted that, for purposesof Respondent's bargaining obligation,there was no material difference inthe two units Under all the above circumstances,I need not determinewhether only Respondent's own production and maintenance employeesor the contract unit is the appropriate bargaining unit herein.Even if Re-spondent's midcontract,unilateral actions could create "special circum-stances" amounting to a lawful withdrawal from the Association,but see.Mor Paskesz Co,171NLRB 116 (1968), enfd. 405 F.2d 1201 (2d Clr.1969), it would nevertheless be obligated, on this record, to bargain ingood faith with the Union on behalf of its own productionand mainte-nance employees since Respondent'sproduction and maintenance em-ployees, still represented by the Union, presumably continue to constitutean appropriate unit. Cf.S.Freedman Electric,256 NLRB 432 (1981),enfd 679 F.2d 873 (2d Or. 1981),Watson-Rummell ElectricCo, 277NLRB 1401 (1985) Here, Respondent has refused to bargain on "effects"in any unit KIRKWOOD FABRICATORSno knowledge of Farmer's statementsto employees. Henever notified the Union because, as he said, there wasnothing in the contract requiring such notification (Tr.157).He did not tell the employees or the Association ofthe decision to sell until the assets were already sold,until he "closed the deal" (Tr. 157). He kept particularlyquiet about the negotiations in the 2 or 3 months beforethe sale (Tr. 158) because he did not want Respondent tolose its top employees (Tr. 157): he "wanted them to staywith the Company and so [we] didn't talk about it toomuch [until] we got together on a contract" (Tr. 157).He also refrained from notifying the Association and cus-tomers because he feared he might "queer the deal" (Tr.167) and would lose his employees to competitors be-cause the news would have been "all over town realfast" (Tr. 167).The Union did not know of the decision to sell theassetsand terminate operations until after the sale ofassets andtermination of employees was a fait accomplion 4 June. On 10 June 1986 the Union requested an op-portunity to bargain on effects. On 23 June 1986, Re-spondent refused the Union's request.Discussion and ConclusionsRobert Farmer,age 73,victim of a heart condition re-sulting in an operation in 1984, with a business losingmoney over a 2-year record,was under no obligation tobargain with the Union over hisdecisionto go out ofbusiness by selling the assets.The record does not sug-gest that union animus or Respondent'slabor costsplayed any role in its decision.But even if they did, Re-spondent would be under no obligation to bargain whenhis capital participation ended.Compare:TextileWorkersv.DarlingtonMfg. Co.,380 U.S. 263(1965), withOtis El-evator Co.,269 NLRB 891(1984).While Respondent would apparently not dispute itsobligation to bargain in a "meaningful manner and at ameaningful time" with the Union overtheeffectsof a de-cision to close and relocate at another site, or similarqualified termination of business,Metropolitan Teletronics,279 NLRB 957 (1986),it argues(Br. 1-2)that there is noobligation to bargain on "effects"when, as here, there isa sale of all assets and complete cessation of all businessoperations.The Board, in a case dispositive of the instantfacts, has specifically held to the contrary:Interstate ToolCo.,4 177 NLRB686, 687(1969).In the instant case, Respondent purposefully refrainedfrom informing the Union of itsdecisionuntil after imple-mentation.Ordinarily,a crucial element of"meaningfulbargaining"is timely notice to the Union of the decision,Metropolitan Teletronics,supra. This means notifying theunion to permit meaningful"effects" bargaining beforeimplementation;,and concealing the decision until afterthe decision is implemented denies "the Union an oppor-tunity to bargain at a time when the Union retained atleast,a measure of bargainingpower."Metropolitan Tele-tronics,supra,citingPenntech Papers,263NLRB 264,A Interstate Tool,supra, holds that sale of the assets of an entire busi-ness with the termination of unit jobs creates a mandatory subject for ef-fects bargaining and permits a limited monetary remedy. It has recentlybeen cited and followed:Morco Industries,279 NLRB 762 (1986)35275, (1982), enfd. 706 F.2d 18 (1st Cir. 1983). The Board,at fn. 14 inMetropolitan Teletronics,observes:[A]bsent special justification, pre-implementationnotice is required to satisfy the obligation to bargainover effects.Thespecial justificationcases, referred to in the foot-note inMetropolitanTeletronies,appear to include thefailureof a trustee in bankruptcy to give preclosurenotice because an "emergency situation" precluded ad-vance notice,Yorke v.-NLRB,709 F.2d 1138, 1143-1144(7th Cir. 1983), but to exclude a case where notice of thedecision is given to the union a mere 3 days beforescheduled termination,NLRB v. Transmarine NavigationCorp.,380 F.2d 933, 939-940 (9th Cir. 1967). InBlu-Fountain Manor,270 NLRB 199, 207 (1984), the employ-er (Fountainhead) was held to have violated Section8(a)(5) of the Act when, as here, it failed to timely notifythe union of the impending sale of the business. In thatcase, unlike the instantcase,the union had earlier actual-ly heard rumors from its members of an impending sale.The Board adopted the findng of the administrative lawjudge that such information did not constitute notice tothe union.Other "special circumstances" cases involving a theftof the employer's entire business capital,National Termi-nal Baking Co.,190 NLRB 465 (1971), and the destruc-tion of the plant in a fire,Benchmark Industries, 269NLRB 1096 (1984), nevertheless find violations of Sec-tion 8(a)(5) inthe failure to bargain on the effects of aclosedown even due to unforeseen catastrophic condi-tions leading to immediate closedowns and terminationof operations. It is true that, in those cases, the Board didnot direct the limited backpay remedy inTransmarineNavigation Corp.,supra. The Board, inBenchmark Indus-tries,forinstance,affirmatively ordered only effects bar-gaining.The rationale for not ordering the somewhatwiderTransmarineremedy, including 2 weeks' backpay,in these catastrophecasesappears to be that in cases ofsudden and catastrophic economic changes leading tocessationof operations, "there was no way to bargainabout the effects of the closing before it occurred [be-cause] theunion wasnever in a position of strength at atime when such bargaining could have taken place andtherewas thus no reasonto issue abackpay award."Benchmark Industries,269NLRB 1096, 1099. But cf.Yorke v. NLRB,supra, in which, if after bankruptcy (thecatastrophic situation), even minimal employee servicesare required, theTransmarineremedy, including back-pay, is directed, the Court rejecting the argument thatthe union had nobargainingpower (the bankrupted em-ployer hasno assets).The instant facts do not present a "special circum-stances" issueexcusing theTransmarineremedy. On theinstant facts, there is no, suggestion of catastrophic eco-nomicchanges requiring a decision to immediately closedown (rendering futile any effects bargaining because theunion wasnever thereafter in a position of strength);rather, here, the decision to close down and sell the busi-nesswas admittedlymadea year before the consumma-tion of the actual sale ofassets.Although (as inBlu- 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFountainManor,supra) Chairman Farmer told employ-ees that he wanted to retire and sell the business to abuyer who would continue the business and keep the em-ployees, he diligently avoided telling the Union (which,in fact, remained ignorant until after implementation), theAssociation, and his customers. He kept this quiet notonly because news thereof might "queer the deal," butspecifically because he feared that if the news leaked out,he could not continue in business because, as he admit-ted, his competitors would Shire away his employees. Hisemployees, of course, would clearly become vulnerableto competitors'enticements because of their uncertainand unstable economic future if Respondent was immi-nently selling its business.Respondent was therefore intentionally keeping theUnion (the employees' bargaining representative) in thedark for a full year after it had made its decision to sellthe business especially because, if news leaked out, itsbusiness could suffer prior to actual sale because it mightlose its employees who would attempt to avoid econom-ic uncertainty by fleeing to competitors. Chairman Farm-er's informal conversations concerning sale of the busi-ness with employees,as he stated,included the comfort-ing condition that he was looking for a buyer whowould keep the employees.The employees, of course, have a substantial interest inprotecting their livelihood,Blu-FountainManor, 270NLRB at 207. In this most critical period, after the deci-sion and prior to implementation,when effects bargain-ing would have been most productive because the Unionhad bargaining power based on Respondent's continuedneed for employee services,Yorke v.NLRB,supra 709F.2d 1143-1144, Respondent, fearful of adverse impacton its business, kept everyone-especially the Union-inignorance so as to not lose its employees. While Chair-man Farmer'sstrategymight well be sound businesspractice, it demonstrates a clear, continuous refusal totimely (i.e., preimplementation) notify and bargain ingood faith with the Union concerning the effects of itsdecision to sell its business assets and cease operations,thus violating,as alleged,Section 8(a)(5) and(1) of theAct. Respondent's secrecy, its presentation of a fait ac-compli sale, its failure to ever notify the union of its de-cision,much less timely notify, and its 23 June refusal tobargaineven at that late date, are the crux of the viola-tion,Metropolitan Teletronics,supra, thus rendering aca-demic the timeliness of any union request to bargain. TheUnion's 10 June request to bargain on effects, in anycase,was timely. Cf.Benchmark Industries,269 NLRB1096,1098.Respondent, by its studied silence withregard to timely notice to the Union, was seeking only toavoid adverse economic consequences (from loss of itsemployees) to itself. It manifested a disdain for "protect-ing its employees from the ravages of economic disloca-tion" by giving the Union an opportunity to bargainwhen Respondent still needed the employees, thus violat-ing itsduty to timely notifyand bargain.Yorke v.NLRB,supra:Blu-FountainManor,supra;Metropolitan Teletron-ics,supra.Respondent was undera statutoryobligation tobargain on effects. Silence in its collective-bargainingagreement was no waiver of that statutory obligation tothe Union.To the extent Respondent argues that the finding of aviolation and, in any event, of a money remedy; by theBoard would be unfavorably received by the courts ofappeal or would be unconstitutional,such argumentsmust be made to the Board and courts of appeals, cf.ServiceEmployees Local399(Delta Airlines) v.NLRB,743 F.2d 1417 (9th Cir. 1984); rather than to me,IowaBeef Packers,144 NLRB 615 (1963).CONCLUSIONS OF LAW1.RespondentKirkwoodFabricators,Inc. is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.Local27, InternationalBrotherhoodof Boilermak-ers, IronShipbuilders,Blacksmiths, Forgers&Helpers,AFL-CIOis a labor organization within the meaning ofSection 2(5) of the Act.3.By refusing to timelynotifyand bargain in goodfaithwith the Unionabout theeffects ofclosing its busi-ness and terminating its employees,Respondent engagedin unfair labor practices within the meaning of Section8(a)(1) and (5) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found, pursuant toInterstateToolCo., 177NLRB 686 (1969), that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the purposes of the Act.Because Respondent has no place of business to post anotice to employees regarding violations and remedy, Ishall recommend that Respondent be ordered to mailsigned copies of the notice to the Union and to all Re-spondent's production and maintenance employees em-ployed on 4 June.Benchmark Industries,269NLRB1096, 1099. Because Respondent sold all assets, closed itsonly place of business, and is now being dissolved, thecreation of a preferential hiring list would be futile. Cf.Authentic Furniture Products,272 NLRB 552 (1984).As a result of Respondent's unlawful failure to bargainabout the effects of its cessation of operations, the termi-nated employees have been denied an opportunity to bar-gain through their collective-bargaining representativesat a time when Respondent might still have been in needof their services, and a measure of balanced bargainingpower existed.Meaningful bargaining cannot be assureduntil some measure of economic strength is restored tothe Union. A bargaining order alone, therefore,cannotserve as an adequate remedy for the unfair labor practicecommitted.Accordingly, I shall recommend that, in order to ef-fectuate the purposes of the Act, Respondent bargainwith the Union concerning the effects on its employeesof the closing of its operations, and shall order a limitedbackpay requirement designed both to make whole the KIRKWOOD FABRICATORSemployees for losses sufferedas a5 resultof the violationand to recreate in some practicable mahliir a situation;i`Iwhich the parties' bargaining is not entirely devoid ofeconomic consequences for Respondent. Thus, Respond-ent shall pay employees backpay at the rate of theirnormal wages when last in Respondent's employ from 5days after the date of the Board's Order until the occur-rence of the earliest of the following conditions: (1) thedate Respondentbargainsto agreement with the Unionon those subjects pertaining to the effects of the closingof Respondent's operations on its employees; (2) a bonafideimpassein bargaining; (3) the failure of the Union torequest bargaining within 5 days of the Board's Order, orto commence negotiations within 5 days of Respondent'snotice of their desire to bargain with the Union; or (4)the subsequent failure of the Union to bargain in goodfaith; but in no event shall the sum to any of these em-ployees exceed the amount he or she would have earnedas wages from 4 June 1986, the date that Respondent ter-minated the St. Louis, Missouri operations, to the timehe or she secured equivalent employment elsewhere, orthe date on which Respondent shall have offered to bar-gain,whichever occurs sooner; provided, however, thatin noevent shall thissum beless than these employeeswould have earned for a 2-week period at the normalrate of theirnormal wageswhen last in Respondent'semploy. Interest on all such sums shall be paid in themanner prescribed inFlorida Steel Corp.,231 NLRB 651(1977). See generallyIsis Plumbing Co.,138 NLRB 716(1962).On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed6ORDERThe Respondent,Kirkwood Fabricators, Inc., St.Louis,Missouri, its officers, agents, successors,and as-signs, shall1,Cease and desist from(a)Failing and refusing to timely notify and bargainwith Local 27, International Brotherhood of Boilermak-ers, Iron Shipbuilders, Blacksmiths, Forgers & Helpers,AFL-CIO as the exclusive bargaining representative ofall of its St. Louis, Missouri production and maintenanceemployees, excluding all office and clerical employees,watchmen, professional and technical employees and su-pervisory employees.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the polices of the Act.(a)Pay the terminated employees their normal wagesfor the period set forth in this recommended decision.5Transmartne Navigation Corp.,170 NLRB 389 (1968),Interstate ToolCo, 177 NLRB 686 (1969);AuthenticFurnitureCo,177NLRB 686(1969),Handy Spot, Inc,279 NLRB 1320 (1986)6 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.37(b) On request, bargain in good faith with the Union asthe- ,exi 1usi re bargaining representative of the employeesspecified above with respect to the effect on its employ-ees of the decision to terminate the operations in St.Louis,Missouri, and, if any understanding is reached,embody it ina signed agreement.(c)Preserve and, on request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards,personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder terms of this Order.(d)Mail an exact copy of the attached notice marked"Appendix"7 to the Union and to all production andmaintenanceemployees employed by Respondent on 4June 1986 in the above-described appropriate unit at theSt.Louis,Missouri facility.Copies of said notice, onforms provided by the Regional Director for Region 14,after being duly signed by their authorized representa-tive, shall be mailed immediately on receipt thereof, asherein directed.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps have beentaken to comply.7 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice,WE WILL NOT fail and refuse to bargain with Local27,InternationalBrotherhood of Boilermakers, IronShipbuilders, Blacksmith, Forgers & Helpers, AFL-CIO,concerning the effects of our decision to close our St.Louis,Missouri facility on our production and mainte-nance employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the NationalLabor Relations Act.WE WILL, on request, bargain collectively with theUnion as the exclusive representative of our productionand maintenance employees, concerning the effects ofour decision to close our St. Louis, Missouri facility onour employees, and reduce to writing any agreementreached as a result of such bargaining.WE WILL pay the employees who were employed atthe above facility their normal wages for a period speci-fied by the National Labor Relations Board, plus interest.KIRKWOOD FABRICATORS, INC.